NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



EARL CHRISTY and DAVID                        )
CONSTABLE,                                    )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D18-5099
                                              )
MARK C. BOULDIN and BOULDIN
ENTITIES,                                     )
                                              )
             Appellees.                       )
                                              )

Opinion filed November 6, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Jack R. St. Arnold, Judge.

Paul B. Thanasides and Mary R. Thanasides
of McIntyre Thanasides Bringgold Elliott
Grimaldi Guito & Matthews, P.A., Tampa, for
Appellants.

Courtney L. Fernald and Beatriz
McConnell of Englander Fischer,
St. Petersburg, for Appellees.


PER CURIAM.


             Affirmed.


KELLY, BADALAMENTI, and SMITH, JJ., Concur.